Citation Nr: 0844757	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-04 249	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision in 
which the RO, inter alia, denied a TDIU.  The veteran filed a 
notice of disagreement (NOD) in October 2006, and the RO 
issued a statement of the case (SOC) in December 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2007.

In his substantive appeal, the veteran requested a Board 
hearing at the RO, which was scheduled for January 2008.  In 
a December 2007 letter signed by the veteran, he withdrew his 
request for this hearing.  See 38 C.F.R. § 20.704(e) (2008). 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted for the claim on appeal.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).

In this case, the veteran's service-connected disabilities 
are:  post-traumatic stress disorder (PTSD), currently rated 
as 50 percent disabling; cold injuries of the right foot, 
currently rated as 30 percent disabling; cold injuries of the 
left foot, currently rated as 30 percent disabling; cold 
injuries of the right hand, currently rated as 20 percent 
disabling; and cold injuries of the left hand, currently 
rated as 20 percent disabling; for a combined disability 
rating of 90 percent.  Thus, the minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a) are met. 
The remaining question, then, is whether the veteran's 
service-connected disability(ies) render him unemployable.

A review of the record reveals the veteran also has a history 
of numerous nonservice-connected conditions, including 
hypertension, diabetes mellitus, obesity, hyperlipidemia, 
gout, osteoarthritis of the knee, bursitis of the shoulder, 
chronic obstructive pulmonary disease (COPD), prostate and 
pancreatic cancer, herniated discs with chronic back pain, 
allergic rhinitis, irritable bowel syndrome, and vertigo.  A 
June 1993 letter from Dr. Kraut notes that the veteran was 
totally disabled due to chronic back pain.  The report of a 
February 2003 VA examination for PTSD notes the veteran's 
psychiatric problems did not affect his employability.  The 
report of a February 2003 VA general medical examination 
indicates the veteran was unable to walk due to severe back 
pain and shortness of breath.  An April 2006 VA outpatient 
treatment record notes that his PTSD was severe and that his 
symptoms rendered him unemployable.  On the other hand, the 
report of an August 2006 VA examination for PTSD notes that 
the veteran's psychiatric problems did not prevent him from 
obtaining employment.  The report of an August 2006 VA 
examination for cold injuries indicates that the veteran was 
in a wheelchair and required constant oxygen therapy due to 
COPD.  The examiner opined that the veteran could not perform 
physical/manual labor, but would be able to do sedentary 
work.  The reports of the August 2006 VA examinations 
indicate that the veteran's claims file was not available for 
review by the examiners.

The veteran has not maintained substantially gainful 
employment since 1993.  He has numerous service-connected and 
nonservice-connected conditions that may affect his 
employability, but the medical evidence of record is 
inadequate to determine whether the veteran is entitled to a 
TDIU.  The Board finds that further examination of the 
veteran would be helpful in resolving the claim on appeal.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Specifically, in light of the foregoing evidence, an opinion 
is needed as to whether the veteran's service-connected 
disabilities, considered together and without regard to his 
nonservice-connected disabilities, render him unable to 
secure or maintain employment.  The Board points out that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
conditions.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  It is also 
imperative that the veteran's claims file be available for 
review by the examiner.  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the claim (which is considered a 
claim for increase).  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled evaluation and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the evaluation 
and/or examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA outpatient clinic in Brick, New Jersey, dated from 
December 2002 to February 2003, and from April to October 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Brick outpatient 
clinic that are not currently of record, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as 
regards requests for records from Federal facilities. 

The RO should also attempt to obtain all pertinent records 
from the Social Security Administration (SSA).  A review of 
the record reveals that the veteran has been receiving 
disability benefits from SSA since 1993, but the RO has not 
attempted to obtain any records pertaining to SSA's 
disability determination.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  Id. Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) (2008) with respect to requesting 
records from Federal facilities.

The RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
outpatient clinic in Brick, New Jersey, 
all outstanding records of evaluation 
and/or treatment for the veteran's 
service-connected disabilities.  The 
claims file currently includes VA 
outpatient treatment records dated from 
December 2002 to February 2003, and from 
April to October 2006.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
veteran's claim for a TDIU.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examinations for his service-
connected cold injuries and PTSD, by 
appropriate physicians, at a VA medical 
facility.  

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  Each physician should 
set forth all examination findings, along 
with complete rationale for the conclusions 
reached, in a printed (typewritten) report.

The examiner should also render an opinion, 
consistent with sound medical principles, 
as to whether - without regard to any 
nonservice-connected disabilities or the 
veteran's age - it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the veteran's service-
connected disabilities (specifically, PTSD 
and cold injuries of the feet and hands) 
either individually or in concert, render 
him unable to obtain or retain 
substantially gainful employment.  

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a TDIU 
in light of all pertinent evidence and 
legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




